EXHIBIT 10.5

WOLVERINE WORLD WIDE, INC.

AMENDED AND RESTATED
STOCK INCENTIVE PLAN OF 2001

SECTION 1

Establishment of Plan; Purpose of Plan

          1.1 Establishment of Plan. The Company hereby establishes the STOCK
INCENTIVE PLAN OF 2001 (the "Plan") for its corporate, divisional and Subsidiary
officers and other key employees. The Plan permits the grant and award of Stock
Options, Restricted Stock, Stock Awards and Tax Benefit Rights.

          1.2 Purpose of Plan. The purpose of the Plan is to provide officers
and key management employees of the Company, its divisions and its Subsidiaries
with an increased incentive to contribute to the long-term performance and
growth of the Company and its Subsidiaries, to join the interests of officers
and key employees with the interests of the Company's stockholders through the
opportunity for increased stock ownership and to attract and retain officers and
key employees. The Plan is further intended to provide flexibility to the
Company in structuring long-term incentive compensation to best promote the
foregoing objectives. Within that context, it is intended that most awards of
Stock Options under the Plan are to provide performance-based compensation under
Section 162(m) of the Code and the Plan shall be interpreted, administered and
amended if necessary to achieve that purpose.

SECTION 2

Definitions

          The following words have the following meanings unless a different
meaning plainly is required by the context:

          2.1 "Act" means the Securities Exchange Act of 1934, as amended.

          2.2 "Board" means the Board of Directors of the Company.

          2.3 "Change in Control," unless otherwise defined in an Incentive
Award, means (a) the failure of the Continuing Directors at any time to
constitute at least a majority of the members of the Board; (b) the acquisition
by any Person other than an Excluded Holder of beneficial ownership (within the
meaning of Rule 13d-3 issued under the Act) of 20% or more of the outstanding
Common Stock or the combined voting power of the Company's outstanding
securities entitled to vote generally in the election of directors; (c) the
approval by the stockholders of the Company of a reorganization, merger or
consolidation, unless with or into a Permitted Successor; or (d) the approval by
the stockholders of the Company of a complete liquidation or dissolution of the
Company or the sale or disposition of all or substantially all of the assets of
the Company other than to a Permitted Successor.

          2.4 "Code" means the Internal Revenue Code of 1986, as amended.

          2.5 "Committee" means the Compensation Committee of the Board. The
Committee shall consist of at least 2 members of the Board and all of its
members shall be "non-employee directors" as defined in Rule 16b-3 issued under
the Act and "outside directors" as defined in the regulations issued under
Section 162(m) of the Code.

          2.6 "Common Stock" means the Common Stock, $1 par value, of the
Company.

          2.7 "Company" means Wolverine World Wide, Inc., a Delaware
corporation, and its successors and assigns.


--------------------------------------------------------------------------------




          2.8 "Continuing Directors" mean the individuals constituting the Board
as of the date this Plan was adopted and any subsequent directors whose election
or nomination for election by the Company's stockholders was approved by a vote
of three-quarters (3/4) of the individuals who are then Continuing Directors,
but specifically excluding any individual whose initial assumption of office
occurs as a result of either an actual or threatened solicitation subject to
Rule 14a-12(c) of Regulation 14A issued under the Act or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.

          2.9 "Employee Benefit Plan" means any plan or program established by
the Company or a Subsidiary for the compensation or benefit of employees of the
Company or any of its Subsidiaries.

          2.10 "Excluded Holder" means (a) any Person who at the time this Plan
was adopted was the beneficial owner of 20% or more of the outstanding Common
Stock; or (b) the Company, a Subsidiary or any Employee Benefit Plan of the
Company or a Subsidiary or any trust holding Common Stock or other securities
pursuant to the terms of an Employee Benefit Plan.

          2.11 "Incentive Award" means the award or grant of a Stock Option,
Restricted Stock, Stock Award or Tax Benefit Right to a Participant pursuant to
the Plan.

          2.12 "Market Value" shall equal the closing market price of shares of
Common Stock reported on the New York Stock Exchange (or any successor exchange
that is the primary stock exchange for trading of Common Stock) on the date of
grant, exercise or vesting, as applicable, or if the New York Stock Exchange (or
any such successor) is closed on that date, the last preceding date on which the
New York Stock Exchange (or any such successor) was open for trading and on
which shares of Common Stock were traded.

          2.13 "Participant" means a corporate officer, divisional officer or
any key employee of the Company, its divisions or its Subsidiaries who is
granted an Incentive Award under the Plan.

          2.14 "Permitted Successor" means a company that, immediately following
the consummation of a transaction specified in clauses (c) and (d) of the
definition of "Change in Control" above, satisfies each of the following
criteria: (a) 50% or more of the outstanding common stock of the company and the
combined voting power of the outstanding securities of the company entitled to
vote generally in the election of directors (in each case determined immediately
following the consummation of the applicable transaction) is beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
beneficial owners of the Company's outstanding Common Stock and outstanding
securities entitled to vote generally in the election of directors
(respectively) immediately prior to the applicable transaction; (b) no Person
other than an Excluded Holder beneficially owns, directly or indirectly, 20% or
more of the outstanding common stock of the company or the combined voting power
of the outstanding securities of the company entitled to vote generally in the
election of directors (for these purposes the term Excluded Holder shall include
the company, any subsidiary of the company and any employee benefit plan of the
company or any such subsidiary or any trust holding common stock or other
securities of the company pursuant to the terms of any such employee benefit
plan); and (c) at least a majority of the board of directors of the company is
comprised of Continuing Directors.

          2.15 "Person" has the same meaning as set forth in Sections 13(d) and
14(d)(2) of the Act.

          2.16 "Restricted Period" means the period of time during which
Restricted Stock awarded under the Plan is subject to restrictions. The
Restricted Period may differ among Participants and may have different
expiration dates with respect to shares of Common Stock covered by the same
Incentive Award.

          2.17 "Restricted Stock" means Common Stock awarded to a Participant
pursuant to Section 6 of the Plan.

          2.18 "Retirement" means the voluntary termination of all employment by
a Participant after the Participant has attained 55 years of age, or such other
age as shall be determined by the Committee in its sole discretion or as
otherwise may be set forth in the Incentive Award agreement or other grant
document with respect to a Participant and a particular Incentive Award.


--------------------------------------------------------------------------------




          2.19 "Stock Award" means an award of Common Stock awarded to a
Participant pursuant to Section 7 of the Plan.

          2.20 "Stock Option" means the right to purchase Common Stock at a
stated price for a specified period of time. For purposes of the Plan, a Stock
Option may be either an incentive stock option within the meaning of Section
422(b) of the Code or a nonqualified stock option.

          2.21 "Subsidiary" means any corporation or other entity of which 50%
or more of the outstanding voting stock or voting ownership interest is directly
or indirectly owned or controlled by the Company or by one or more Subsidiaries
of the Company.

          2.22 "Tax Benefit Right" means any right granted to a Participant
pursuant to Section 8 of the Plan.

SECTION 3

Administration

          3.1 Power and Authority. The Committee shall administer the Plan. The
Committee may delegate record keeping, calculation, payment and other
ministerial administrative functions to individuals designated by the Committee,
who may be officers or employees of the Company or its Subsidiaries. Except as
limited in this Plan or as may be necessary to ensure that this Plan provides
performance-based compensation under Section 162(m) of the Code, the Committee
shall have all of the express and implied powers and duties set forth in the
Bylaws of the Company and this Plan, shall have full power and authority to
interpret the provisions of the Plan and Incentive Awards granted under the Plan
and shall have full power and authority to supervise the administration of the
Plan and Incentive Awards granted under the Plan and to make all other
determinations considered necessary or advisable for the administration of the
Plan. All determinations, interpretations and selections made by the Committee
regarding the Plan shall be final and conclusive. The Committee shall hold its
meetings at such times and places as it considers advisable. Action may be taken
by a written instrument signed by a majority of the members of the Committee and
any action so taken shall be fully as effective as if it had been taken at a
meeting duly called and held. The Committee shall make such rules and
regulations for the conduct of its business as it considers advisable.

          3.2 Grants or Awards to Participants. In accordance with and subject
to the provisions of the Plan, the Committee shall have the authority to
determine all provisions of Incentive Awards as the Committee may consider
necessary or desirable and as are consistent with the terms of the Plan,
including, without limitation, the following: (a) the persons who shall be
selected as Participants; (b) the nature and, subject to the limitations set
forth in Sections 4.1 and 4.2 of the Plan, extent of the Incentive Awards to be
made to each Participant (including the number of shares of Common Stock to be
subject to each Incentive Award, any exercise price, the manner in which an
Incentive Award will vest or become exercisable and the form of payment for the
Incentive Award); (c) the time or times when Incentive Awards will be granted;
(d) the duration of each Incentive Award; and (e) the restrictions and other
conditions to which payment or vesting of Incentive Awards may be subject.

          3.3 Amendments or Modifications of Awards. The Committee shall have
the authority to amend or modify the terms of any outstanding Incentive Award in
any manner, provided that the amended or modified terms are not prohibited by
the Plan as then in effect, including, without limitation, the authority to: (a)
modify the number of shares or other terms and conditions of an Incentive Award;
(b) extend the term of an Incentive Award; (c) accelerate the exercisability or
vesting or otherwise terminate, waive or modify any restrictions relating to an
Incentive Award; (d) accept the surrender of any outstanding Incentive Award;
and (e) to the extent not previously exercised or vested, authorize the grant of
new Incentive Awards in substitution for surrendered Incentive Awards; provided,
that Incentive Awards issued under the Plan may not be repriced, replaced,
regranted through cancellation or modified without stockholder approval if the
effect of such repricing, replacement, regrant or modification would be to
reduce the exercise price of then outstanding Incentive Awards to the same
Participants.

          3.4 Indemnification of Committee Members. Neither any member or former
member of the Committee nor any individual to whom authority is or has been
delegated shall be personally responsible or liable for any act or omission in
connection with the performance of powers or duties or the exercise of
discretion or judgment in the administration and implementation of the Plan.
Each person who is or shall have been a member of the Committee



--------------------------------------------------------------------------------


shall be indemnified and held harmless by the Company from and against any cost,
liability or expense imposed or incurred in connection with such person's or the
Committee's taking or failing to take any action under the Plan. Each such
person shall be justified in relying on information furnished in connection with
the Plan's administration by any appropriate person or persons.

SECTION 4

Shares Subject to the Plan

          4.1 Number of Shares. Subject to adjustment as provided in Section 4.3
of the Plan, the total number of shares of Common Stock available for Incentive
Awards under the Plan shall be 2,000,000 shares of Common Stock; plus shares
subject to Incentive Awards that are canceled, surrendered, modified, exchanged
for substitute Incentive Awards or expire or terminate prior to the exercise or
vesting of the Incentive Award in full and shares that are surrendered to the
Company in connection with the exercise or vesting of an Incentive Award,
whether previously owned or otherwise subject to such Incentive Award; provided,
that not more than 40% of the shares authorized for issuance under the Plan
pursuant to this Section 4.1 may be issued as Restricted Stock or Stock Awards,
combined. Such shares shall be authorized and may be either unissued or treasury
shares or shares repurchased by the Company, including shares purchased on the
open market.

          4.2 Limitation Upon Incentive Awards. No Participant shall be granted,
during any calendar year, Incentive Awards with respect to more than 25% of the
total number of shares of Common Stock available for Incentive Awards under the
Plan set forth in Section 4.1 of the Plan for the Plan Year that includes the
greatest number of days contained in such calendar year, subject to adjustment
as provided in Section 4.3 of the Plan. The purpose of this Section 4.2 is to
ensure that the Plan may provide performance-based compensation under Section
162(m) of the Code and this Section 4.2 shall be interpreted, administered and
amended if necessary to achieve that purpose.

          4.3 Adjustments.

          (a) Stock Dividends and Distributions. If the number of shares of
Common Stock outstanding changes by reason of a stock dividend, stock split,
recapitalization or other general distribution of Common Stock or other
securities to holders of Common Stock, the number and kind of securities subject
to Incentive Awards and reserved for issuance under the Plan, together with
applicable exercise prices, as well as the number of shares available for
issuance under the Plan, shall be adjusted appropriately. No fractional shares
shall be issued pursuant to the Plan and any fractional shares resulting from
such adjustments shall be eliminated from the respective Incentive Awards.

          (b) Other Actions Affecting Common Stock. If there occurs, other than
as described in the preceding subsection, any merger, business combination,
recapitalization, reclassification, subdivision or combination approved by the
Board that would result in the Persons who were stockholders of the Company
immediately prior to the effective time of any such transaction owning or
holding, in lieu of or in addition to shares of Common Stock, other securities,
money and/ or property (or the right to receive other securities, money and/ or
property) immediately after the effective time of such transaction, then the
outstanding Incentive Awards (including exercise prices) and reserves for
Incentive Awards under this Plan shall be adjusted in such manner and at such
time as shall be equitable under the circumstances. It is intended that in the
event of any such transaction, Incentive Awards under this Plan shall entitle
the holder of each Incentive Award to receive (upon exercise in the case of
Stock Options), in lieu of or in addition to shares of Common Stock, any other
securities, money and/ or property receivable upon consummation of any such
transaction by holders of Common Stock with respect to each share of Common
Stock outstanding immediately prior to the effective time of such transaction;
upon any such adjustment, holders of Incentive Awards under this Plan shall have
only the right to receive in lieu of or in addition to shares of Common Stock
such other securities, money and/ or other property as provided by the
adjustment. If the agreement, resolution or other document approved by the Board
to effect any such transaction provides for the adjustment of Incentive Awards
under the Plan in connection with such transaction, then the adjustment
provisions contained in such agreement, resolution or other document shall be
final and conclusive.


--------------------------------------------------------------------------------




SECTION 5

Stock Options

          5.1 Grant. A Participant may be granted one or more Stock Options
under the Plan. The Committee, in its discretion, may provide in the initial
grant of a Stock Option or other Incentive Award for the subsequent automatic
grant of additional Stock Options for the number of shares, if any, that are
surrendered to the Company in connection with the exercise or vesting of the
initial or any subsequently granted Stock Option or other Incentive Award. Stock
Options shall be subject to such terms and conditions, consistent with the other
provisions of the Plan, as may be determined by the Committee in its sole
discretion. In addition, the Committee may vary, among Participants and among
Stock Options granted to the same Participant, any and all of the terms and
conditions of the Stock Options granted under the Plan. Subject to the
limitation imposed by Section 4.2 of the Plan, the Committee shall have complete
discretion in determining the number of Stock Options granted to each
Participant. The Committee may designate whether or not a Stock Option is to be
considered an incentive stock option as defined in Section 422(b) of the Code;
provided, that the number of shares of Common Stock that may be designated as
subject to incentive stock options for any given Participant shall be limited to
that number of shares that become exercisable for the first time by the
Participant during any calendar year (under all plans of the Company and its
Subsidiaries) and have an aggregate Market Value less than or equal to $100,000
(or such other amount as may be set forth in the Code) and all shares subject to
an Incentive Award that have a Market Value in excess of such aggregate amount
shall automatically be subject to Stock Options that are not incentive stock
options.

          5.2 Stock Option Agreements. Stock Options shall be evidenced by stock
option agreements and/ or certificates of award containing the terms and
conditions applicable to such Stock Options. To the extent not covered by the
stock option agreement, the terms and conditions of this Section 5 shall govern.

          5.3 Stock Option Price. The per share Stock Option price shall be
determined by the Committee, but shall be a price that is equal to or greater
than 100% of the Market Value of the Company's Common Stock on the date of
grant.

          5.4 Medium and Time of Payment. The exercise price for each share
purchased pursuant to a Stock Option granted under the Plan shall be payable in
cash or, if the Committee consents or provides in the applicable stock option
agreement or grant, in shares of Common Stock (including Common Stock to be
received upon a simultaneous exercise of that or any other Incentive Award) or
other consideration substantially equivalent to cash. The time and terms of
payment may be amended with the consent of a Participant before or after
exercise of a Stock Option. The Committee may from time to time authorize
payment of all or a portion of the Stock Option price in the form of a
promissory note or other deferred payment installments according to such terms
as the Committee may approve. The Board may restrict or suspend the power of the
Committee to permit such loans and may require that adequate security be
provided.

          5.5 Stock Options Granted to 10% Stockholders. No Stock Option granted
to any Participant who at the time of such grant owns, together with stock
attributed to such Participant under Section 424(d) of the Code, more than 10%
of the total combined voting power of all classes of stock of the Company or any
of its Subsidiaries may be designated as an incentive stock option, unless such
Stock Option provides an exercise price equal to at least 110% of the Market
Value of the Common Stock on the date of grant and the exercise of the Stock
Option after the expiration of 5 years from the date of grant of the Stock
Option is prohibited by its terms.

          5.6 Limits on Exercisability. Except as set forth in Section 5.5,
Stock Options shall be exercisable for such periods, not to exceed 10 years from
the date of grant, as may be fixed by the Committee. At the time of exercise of
a Stock Option, the holder of the Stock Option, if requested by the Committee,
must represent to the Company that the shares are being acquired for investment
and not with a view to the distribution thereof. The Committee may in its
discretion require a Participant to continue the Participant's service with the
Company and its Subsidiaries for a certain length of time prior to a Stock
Option becoming exercisable and may eliminate such delayed vesting provisions.



--------------------------------------------------------------------------------




          5.7 Restrictions on Transferability.

          (a) General. Unless the Committee otherwise consents or permits
(before or after the option grant) or unless the stock option agreement or grant
provides otherwise, Stock Options granted under the Plan may not be sold,
exchanged, transferred, pledged, assigned or otherwise alienated or hypothecated
except by will or the laws of descent and distribution, and, as a condition to
any transfer permitted by the Committee or the terms of the stock option
agreement or grant, the transferee must execute a written agreement permitting
the Company to withhold from the shares subject to the Stock Option a number of
shares having a Market Value at least equal to the amount of any federal, state
or local withholding or other taxes associated with or resulting from the
exercise of a Stock Option. All provisions of a Stock Option that are determined
with reference to the Participant, including without limitation those that refer
to the Participant's employment with the Company or its Subsidiaries, shall
continue to be determined with reference to the Participant after any transfer
of a Stock Option.

          (b) Other Restrictions. The Committee may impose other restrictions on
any shares of Common Stock acquired pursuant to the exercise of a Stock Option
under the Plan as the Committee deems advisable, including, without limitation,
restrictions under applicable federal or state securities laws.

          5.8 Termination of Employment or Officer Status. Unless the Committee
otherwise consents or permits (before or after the option grant) or unless the
stock option agreement or grant provides otherwise:

          (a) General. If a Participant ceases to be employed by or an officer
of the Company or one of its Subsidiaries for any reason other than the
Participant's death, disability, Retirement or termination for cause, the
Participant may exercise his or her Stock Options in accordance with their terms
for a period of 3 months after such termination of employment or officer status,
but only to the extent the Participant was entitled to exercise the Stock
Options on the date of termination. For purposes of the Plan, the following
shall not be considered a termination of employment or officer status: (i) a
transfer of an employee from the Company to any Subsidiary; (ii) a leave of
absence, duly authorized in writing by the Company, for military service or for
any other purpose approved by the Company if the period of such leave does not
exceed 90 days; (iii) a leave of absence in excess of 90 days, duly authorized
in writing by the Company, provided that the employee's right to re-employment
is guaranteed by statute, contract or written policy of the Company; or (iv) a
termination of employment with continued service as an officer. For purposes of
the Plan, termination of employment shall be considered to occur on the date on
which the employee is no longer obligated to perform services for the Company or
any of its Subsidiaries and the employee's right to re-employment is not
guaranteed by statute, contract or written policy of the Company, regardless of
whether the employee continues to receive compensation from the Company or any
of its Subsidiaries after such date.

          (b) Death. If a Participant dies either while an employee or officer
of the Company or one of its Subsidiaries or after the termination of employment
other than for cause but during the time when the Participant could have
exercised a Stock Option, the Stock Options issued to such Participant shall be
exercisable in accordance with their terms by the personal representative of
such Participant or other successor to the interest of the Participant for one
year after the Participant's death, but only to the extent that the Participant
was entitled to exercise the Stock Options on the date of death or termination
of employment, whichever first occurred, and not beyond the original terms of
the Stock Options.

          (c) Disability. If a Participant ceases to be an employee or officer
of the Company or one of its Subsidiaries due to the Participant's disability,
the Participant may exercise his or her Stock Options in accordance with their
terms for one year following such termination of employment, but only to the
extent that the Participant was entitled to exercise the Stock Options on the
date of such event and not beyond the original terms of the Stock Options.

          (d) Participant Retirement. If a Participant Retires as an employee or
officer of the Company or one of its Subsidiaries, Stock Options granted under
the Plan may be exercised in accordance with their terms during the remaining
terms of the Stock Options.


--------------------------------------------------------------------------------




          (e) Termination for Cause. If a Participant is terminated for cause,
the Participant shall have no further right to exercise any Stock Options
previously granted. The Committee or officers designated by the Committee shall
have absolute discretion to determine whether a termination is for cause.

SECTION 6

Restricted Stock

          6.1 Grant. Subject to the limitations set forth in Sections 4.1 and
4.2 of the Plan, a Participant may be granted Restricted Stock under the Plan.
Restricted Stock shall be subject to such terms and conditions, consistent with
the other provisions of the Plan, as shall be determined by the Committee in its
sole discretion. The Committee may impose such restrictions or conditions,
consistent with the provisions of the Plan, to the vesting of Restricted Stock
as it considers appropriate. The Committee may also require that certificates
representing shares of Restricted Stock be retained and held in escrow by a
designated employee or agent of the Company or any Subsidiary until any
restrictions applicable to shares of Restricted Stock so retained have been
satisfied or lapsed.

          6.2 Restricted Stock Agreements. Awards of Restricted Stock shall be
evidenced by restricted stock agreements or certificates of award containing
such terms and conditions, consistent with the provisions of the Plan, as the
Committee shall from time to time determine. Unless a restricted stock agreement
or certificate provides otherwise, Restricted Stock awards shall be subject to
the terms and conditions set forth in this Section 6.

          6.3 Termination of Employment or Officer Status. Unless the Committee
otherwise consents or permits (before or after the grant of Restricted Stock) or
unless the restricted stock agreement or grant provides otherwise:

          (a) General. In the event of termination of employment or officer
status during the Restricted Period for any reason other than death, disability,
Retirement or termination for cause, any shares of Restricted Stock still
subject to restrictions at the date of such termination shall automatically be
forfeited and returned to the Company. For purposes of the Plan, the following
shall not be considered a termination of employment or officer status: (i) a
transfer of an employee from the Company to any Subsidiary; (ii) a leave of
absence, duly authorized in writing by the Company, for military service or for
any other purpose approved by the Company if the period of such leave does not
exceed 90 days; (iii) a leave of absence in excess of 90 days duly authorized in
writing by the Company, provided that the employee's right to re-employment is
guaranteed by statute, contract or written policy of the Company; and (iv) a
termination of employment with continued service as an officer. For purposes of
the Plan, termination of employment shall be considered to occur on the date on
which the employee is no longer obligated to perform services for the Company or
any of its Subsidiaries and the employee's right to re-employment is not
guaranteed by statute, contract or written policy of the Company, regardless of
whether the employee continues to receive compensation from the Company or any
of its Subsidiaries after such date.

          (b) Death, Retirement or Disability. In the event a Participant
terminates his or her employment with the Company because of death, disability
or Retirement during the Restricted Period, the restrictions applicable to the
shares of Restricted Stock shall terminate automatically with respect to that
number of shares (rounded to the nearest whole number) equal to the total number
of shares of Restricted Stock granted to such Participant multiplied by the
number of full months that have elapsed since the date of grant divided by the
total number of full months in the Restricted Period. All remaining shares shall
be forfeited and returned to the Company; provided, that the Committee may, in
its sole discretion, waive the restrictions remaining on any or all such
remaining shares of Restricted Stock either before or after the death,
disability or Retirement of the Participant.

          (c) Termination for Cause. If a Participant's employment is terminated
for cause, the Participant shall have no further right to exercise or receive
any Restricted Stock and all Restricted Stock still subject to restrictions at
the date of such termination shall automatically be forfeited and returned to
the Company. The Committee or officers designated by the Committee shall have
absolute discretion to determine whether a termination is for cause.

          6.4 Restrictions on Transferability.

          (a) General. Unless the Committee otherwise consents or permits or
unless the terms of the restricted stock agreement or grant provide otherwise:
(i) shares of Restricted Stock shall not be sold, exchanged, transferred,



--------------------------------------------------------------------------------


pledged, assigned or otherwise alienated or hypothecated during the Restricted
Period except by will or the laws of descent and distribution; and (ii) all
rights with respect to Restricted Stock granted to a Participant under the Plan
shall be exercisable during the Participant's lifetime only by such Participant,
his or her guardian or legal representative.

          (b) Other Restrictions. The Committee may impose other restrictions on
any shares of Common Stock acquired pursuant to an award of Restricted Stock
under the Plan as the Committee considers advisable, including, without
limitation, restrictions under applicable federal or state securities laws.

          6.5 Legending of Restricted Stock. Any certificates evidencing shares
of Restricted Stock awarded pursuant to the Plan shall bear the following
legend:

The shares represented by this certificate were issued subject to certain
restrictions under the Wolverine World Wide, Inc. Stock Incentive Plan of 2001
(the "Plan"). This certificate is held subject to the terms and conditions
contained in a restricted stock agreement that includes a prohibition against
the sale or transfer of the stock represented by this certificate except in
compliance with that agreement and that provides for forfeiture upon certain
events. Copies of the Plan and the restricted stock agreement are on file in the
office of the Secretary of the Company.

          6.6 Rights as a Stockholder. A Participant shall have all voting,
dividend, liquidation and other rights with respect to Restricted Stock held of
record by such Participant as if the Participant held unrestricted Common Stock;
provided, that the unvested portion of any award of Restricted Stock shall be
subject to any restrictions on transferability or risks of forfeiture imposed
pursuant to Sections 6.1, 6.3 and 6.4 of the Plan. Unless the Committee
otherwise determines or unless the terms of the restricted stock agreement or
grant provide otherwise, any noncash dividends or distributions paid with
respect to shares of unvested Restricted Stock shall be subject to the same
restrictions as the shares to which such dividends or distributions relate.

SECTION 7

Stock Awards

          7.1 Grant. Subject to the limitations set forth in Sections 4.1 and
4.2 of the Plan, a Participant may be granted one or more Stock Awards under the
Plan. Stock Awards shall be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee in
its sole discretion.

          7.2 Rights as a Stockholder. A Participant shall have all voting,
dividend, liquidation and other rights with respect to shares of Common Stock
issued to the Participant as a Stock Award under this Section 7 upon the
Participant becoming the holder of record of the Common Stock granted pursuant
to such Stock Award; provided, that the Committee may impose such restrictions
on the assignment or transfer of Common Stock awarded pursuant to a Stock Award
as it considers appropriate.

SECTION 8

Tax Benefit Rights

          8.1 Grant. Subject to the limitation set forth in Section 4.2 of the
Plan, a Participant may be granted Tax Benefit Rights under the Plan to
encourage a Participant to exercise Stock Options and provide certain tax
benefits to the Company. A Tax Benefit Right entitles a Participant to receive
from the Company or a Subsidiary a cash payment not to exceed the amount
calculated by multiplying the ordinary income, if any, realized by the
Participant for federal tax purposes as a result of the exercise of a
nonqualified stock option, or the disqualifying disposition of shares acquired
under an incentive stock option, by the maximum federal income tax rate
(including any surtax or similar charge or assessment) for corporations, plus
the applicable state and local tax imposed on the exercise of the Stock Option
or the disqualifying disposition.

          8.2 Restrictions. A Tax Benefit Right may be granted only with respect
to a Stock Option issued and outstanding or to be issued under the Plan or any
other plan of the Company or its Subsidiaries that has been



--------------------------------------------------------------------------------


approved by the stockholders as of the date of the Plan and may be granted
concurrently with or after the grant of the Stock Option. Such rights with
respect to outstanding Stock Options shall be issued only with the consent of
the Participant if the effect would be to disqualify an incentive stock option,
change the date of grant or the exercise price or otherwise impair the
Participant's existing Stock Options.

          8.3 Terms and Conditions. The Committee shall determine the terms and
conditions of any Tax Benefit Rights granted and the Participants to whom such
rights will be granted with respect to Stock Options under the Plan or any other
plan of the Company. The Committee may amend, cancel, limit the term of or limit
the amount payable under a Tax Benefit Right at any time prior to the exercise
of the related Stock Option, unless otherwise provided under the terms of the
Tax Benefit Right. The net amount of a Tax Benefit Right, subject to
withholding, may be used to pay a portion of the Stock Option price, unless
otherwise provided by the Committee.

SECTION 9

Change in Control

          9.1 Acceleration of Vesting. If a Change in Control of the Company
shall occur, then, unless the Committee or the Board otherwise determines with
respect to one or more Incentive Awards, without action by the Committee or the
Board: (a) all outstanding Stock Options shall become immediately exercisable in
full and shall remain exercisable during the remaining terms thereof, regardless
of whether the Participants to whom such Stock Options have been granted remain
in the employ or service of the Company or any Subsidiary; and (b) all other
outstanding Incentive Awards shall become immediately fully vested and
exercisable and nonforfeitable.

          9.2 Cash Payment for Stock Options. If a Change in Control of the
Company shall occur, then the Committee, in its sole discretion, and without the
consent of any Participant affected thereby, may determine that some or all
Participants holding outstanding Stock Options shall receive, with respect to
some or all of the shares of Common Stock subject to such Stock Options, as of
the effective date of any such Change in Control of the Company, cash in an
amount equal to the greater of the excess of (a) the highest sales price of the
shares on the New York Stock Exchange on the date immediately prior to the
effective date of such Change in Control of the Company or (b) the highest price
per share actually paid in connection with any Change in Control of the Company
over the exercise price per share of such Stock Options.

SECTION 10

General Provisions

          10.1 No Rights to Awards. No Participant or other person shall have
any claim to be granted any Incentive Award under the Plan and there is no
obligation of uniformity of treatment of Participants or holders or
beneficiaries of Incentive Awards under the Plan. The terms and conditions of
Incentive Awards of the same type and the determination of the Committee to
grant a waiver or modification of any Incentive Award and the terms and
conditions thereof need not be the same with respect to each Participant or the
same Participant.

          10.2 Withholding. The Company or a Subsidiary shall be entitled to:
(a) withhold and deduct from future wages of a Participant (or from other
amounts that may be due and owing to a Participant from the Company or a
Subsidiary), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any and all federal, state, local and
foreign withholding and employment-related tax requirements attributable to an
Incentive Award, including, without limitation, the grant, exercise or vesting
of, or payment of dividends with respect to, an Incentive Award or a
disqualifying disposition of Common Stock received upon exercise of an incentive
stock option; or (b) require a Participant promptly to remit the amount of such
withholding to the Company before taking any action with respect to an Incentive
Award. Unless the Committee determines otherwise, withholding may be satisfied
by withholding Common Stock to be received upon exercise or vesting of an
Incentive Award or by delivery to the Company of previously owned Common Stock.

          10.3 Compliance With Laws; Listing and Registration of Shares. All
Incentive Awards granted under the Plan (and all issuances of Common Stock or
other securities under the Plan) shall be subject to all applicable laws, rules
and regulations, and to the requirement that if at any time the Committee shall
determine, in its discretion, that



--------------------------------------------------------------------------------


the listing, registration or qualification of the shares covered thereby upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the grant of such Incentive Award or the
issue or purchase of shares thereunder, such Incentive Award may not be
exercised in whole or in part, or the restrictions on such Incentive Award shall
not lapse, unless and until such listing, registration, qualification, consent
or approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.

          10.4 No Limit on Other Compensation Arrangements. Nothing contained in
the Plan shall prevent the Company or any Subsidiary from adopting or continuing
in effect other or additional compensation arrangements, including the grant of
stock options and other stock-based awards, and such arrangements may be either
generally applicable or applicable only in specific cases.

          10.5 No Right to Employment. The grant of an Incentive Award shall not
be construed as giving a Participant the right to be retained in the employ of
the Company or any Subsidiary. The Company or any Subsidiary may at any time
dismiss a Participant from employment, free from any liability or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any
written agreement with a Participant.

          10.6 Suspension of Rights under Incentive Awards. The Company, by
written notice to a Participant, may suspend a Participant's and any
transferee's rights under any Incentive Award for a period not to exceed 30 days
while the termination for cause of that Participant's employment with the
Company and its Subsidiaries is under consideration.

          10.7 Governing Law. The validity, construction and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Delaware and applicable federal law.

          10.8 Severability. In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions of the Plan and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included, unless
such construction would cause the Plan to fail in its essential purposes.

SECTION 11

Termination and Amendment

          The Board may terminate the Plan at any time or may from time to time
amend the Plan as it considers proper and in the best interests of the Company,
provided that no such amendment may impair any outstanding Incentive Award
without the consent of the Participant, except according to the terms of the
Plan or the Incentive Award. No termination, amendment or modification of the
Plan shall become effective with respect to any Incentive Award previously
granted under the Plan without the prior written consent of the Participant
holding such Incentive Award unless such amendment or modification operates
solely to the benefit of the Participant.

SECTION 12

Effective Date and Duration of the Plan

          This Plan shall take effect March 6, 2001, subject to approval by the
stockholders at the 2001 Annual Meeting of Stockholders or any adjournment
thereof or at a Special Meeting of Stockholders. Unless earlier terminated by
the Board of Directors, no Incentive Award shall be granted under the Plan after
March 5, 2011.